Citation Nr: 1002659	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 
5, 2005 for a urinary disorder, characterized as urethritis.

2.  Entitlement to a rating in excess of 20 percent since May 
5, 2005 for a urinary disorder, characterized as urethritis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1971 and from February 1982 to July 1982.  He also apparently 
served in the Army National Guard and Reserve until 
approximately 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).  In a June 2003 rating 
decision, the RO granted service connection and a 
noncompensable disability evaluation for urethritis and 
denied service connection for PTSD.  A September 2005 rating 
decision awarded a 20 percent rating for urethritis, 
effective from May 5, 2005, and in a July 2007 rating action, 
the RO denied service connection for a lumbar strain.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more 
accurately reflect the Court's holding in Clemons.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 5, 2005, the probative and competent medical 
evidence demonstrates that the Veteran's urethritis was 
characterized by a hesitant flow and occasional pain upon 
urination.  Urinary incontinence requiring the wearing of 
absorbent padding which must be changed two or more times per 
day, a voiding interval of between two and three hours or 
nocturia two or more times per night, or obstructive voiding 
with void residuals or markedly diminished flow rate has not 
been shown.  

2.  Since May 5, 2005, the probative and competent medical 
evidence demonstrates that the Veteran's urethritis is 
characterized by nocturia 2-3 times per night and occasional 
urinary incontinence.  Urinary incontinence requiring the 
changing of absorbent padding 2 to 4 times per day, daytime 
voiding frequency of more than once an hour or nocturia 
frequency of five or more times per night, or the need for 
catheterization has not been shown.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for urethritis prior to May 5, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.§§ 3.102, 3.159, 4.115a, 1.115b, Diagnostic Code 
(DC) 7518 (2009).

2.  The schedular criteria for a rating in excess of 20 
percent for urethritis since May 5, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.115a, 1.115b, DC 7518.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2002, March 2007 and August 
2008 of the information and evidenced needed to substantiate 
and complete the claims on appeal, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in March 2006.  As service connection, an initial rating, and 
an effective date have been assigned, regarding the increased 
rating claim for urethritis, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

Additionally, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate, including testifying during a 
hearing before the undersigned in August 2009.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

II.  	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions and oral 
testimony, service treatment and personnel records, and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected urethritis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Moreover, the history of a disability is even more important 
where, as here, the Veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).

Service connection for urethritis was granted in the June 
2003 rating decision that awarded a noncompensable disability 
evaluation.  In a September 2005 rating decision, the RO 
awarded a 20 percent rating, effective from May 5, 2005, the 
date of a VA examination, discussed below.

During his August 2009 hearing, and in written statements in 
support of his claim, the Veteran asserts that a higher 
rating is warranted for his service-connected urethritis.  He 
complained of burning with frequent urination and testified 
that he urinated approximately four times a night and every 
hour to hour and one half during the day.

The Veteran's service-connected urethritis is rated by 
analogy to stricture of the urethra under Diagnostic Code 
7518.  See 38 C.F.R. § 4.20 (2009).  Under the current rating 
criteria, stricture of the urethra is rated as voiding 
dysfunction that is rated according to the particular 
condition as urine leakage urinary frequency or obstructed 
voiding.  See 38 C.F.R. §§ 4.115a, 4.115b.

Specifically, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day warrants a 20 percent 
rating.  38 C.F.R. § 4.115a.  Urine leakage or incontinence 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times a day warrants a 40 percent rating.  Id. 
Urine leakage or incontinence requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day warrants a 60 percent 
rating.  Id.

Additionally, urinary frequency with a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night warrants a 10 percent rating.  38 C.F.R. 
§ 4.115a (2009).  A daytime voiding interval between one and 
two hours, or awakening to void three to four times per night 
warrants a 20 percent rating.  Id.  A daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  Id.

Finally, a 10 percent rating is warranted for obstructive 
voiding with marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of: (1) post void residuals greater than 
150cc; (2) uroflowmetry showing markedly diminished peak flow 
rate (less than 10cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; or (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.  Id.  A 30 
percent rating is warranted where there is urinary retention 
requiring intermittent or continuous catheterization.  Id.




A. Compensable Rating Prior to May 5, 2005

Prior to May 5, 2005, the Veteran's service-connected 
urethritis was assigned a non-compensable disability rating.  
Upon review of the probative evidence of record, however, the 
Board is of the opinion that the evidence does not indicate 
that a compensable rating is warranted prior to that date.  
First, the evidence does not indicate that the Veteran 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  Specifically, at a VA 
examination in January 2003, the Veteran denied experiencing 
any incontinence and, although he experienced some dribbling 
after urination, he was not wearing absorbent pads.  
Moreover, the Veteran has not asserted elsewhere that he had 
to wear absorbent pads during that time.  Therefore, an 
increased rating is not warranted on this basis.

Next, the evidence does not indicate urinary frequency with a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Specifically, a 
treatment note from August 2001 indicates that the Veteran 
awakened to void only once per night.  At his January 2003 VA 
examination, the examiner classified his urinary frequency as 
"seldom."  Additionally, a private treatment note from note 
from November 2003 describes a nocturia of only 0-1 time per 
night.  Therefore, an increased rating is not warranted on 
this basis.  

Finally, the evidence does not indicate obstructive voiding 
with marked obstructive symptomatology combined with either 
post void residuals greater than 150cc, uroflowmetry less 
than 10cc/sec, recurrent urinary tract infections secondary 
to obstruction, or stricture disease requiring periodic 
dilatation every 2 to 3 months.
Specifically, at his January 2003 VA examination, recurrent 
urinary tract infections were not observed.  Additionally, in 
August 2001 and November 2003, the Veteran denied any 
dysuria.  As the criteria were not shown, an increased rating 
is not warranted on this basis.  

Therefore, as urinary incontinence, voiding dysfunction and 
obstructive voiding have not been shown to the significant 
level under 38 C.F.R. §§  4.115a and 4.115b, a compensable 
rating is not warranted prior to May 5, 2005.  The objective 
and probative medical evidence of record is against the 
Veteran's claim for a compensable rating for urethritis prior 
to May 5, 2005  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

B. Rating in Excess of 20 Percent Since May 5, 2005

Since May 5, 2005, the date of the Veteran's VA examination, 
his service-connected urethritis has been assigned a 20 
percent disability rating.  Here, as well, the Board is of 
the opinion that the competent medical the evidence of record 
does not indicate that a rating in excess of 20 percent is 
warranted since May 5, 2005.  First, the evidence does not 
indicate that he has urine leakage requiring the wearing of 
absorbent materials that must be changed 2 to 4 times a day.  

Specifically, at his May 5, 2005 VA examination, the Veteran 
did not indicate having any urine leakage and did not wear 
absorbent padding.  By the time of his VA examination in 
April 2007, he began to experience urinary leakage for which 
he occasionally used a pad.  However, the absorbent material 
he wore did not need to be changed two or more  times per 
day.  Finally, according to a treatment note from J.G.M., 
M.D., a urologist, in July 2008, his urinary dribbling was 
characterized only as occasional.  During his 2009 Board 
hearing, he testified to using pads several times a month.  
Therefore, as urinary incontinence has not been shown to the 
point where he needed to change absorbent padding two or more 
times per day, an increased rating is not warranted on this 
basis.

Next, the evidence does not indicate a daytime voiding 
interval of less than one hour, or a nighttime voiding 
frequency of five or more times per night.  Specifically, at 
his May 2005 VA examination, he reported a urinary frequency 
of 8-10 times per day and 4-6 times per night.  However, in 
May 2005, he said that his nocturia was three times per 
night, and that it was only twice per night in May 2006.  
Additionally, at his April 2007 VA examination, he reported a 
daytime urinary frequency once every 2-3 hours, and a 
nighttime frequency of 3-4 times per night.  During his 
August 2009 hearing, he testified to nighttime frequency of 
four times per night and daytime urinary frequency once every 
hour and one half.  Therefore, based on the weight of the 
evidence, an increased rating is not warranted on this basis.  

Finally, the evidence does not indicate that the Veteran 
experiences urinary retention requiring intermittent or 
continuous catheterization.  In this case, the need for 
catheterization was not indicated at either his VA 
examination in May 2005, or at his VA examination in April 
2007.  In an October 2008 signed letter, Dr. J.G.M. reported 
that the Veteran's cytology was negative and he had benign 
microscopic hematuria and a history of chronic prostatitis.  
Thus, as the evidence has not shown the need for continuous 
catheterization, an increased rating is not warranted on this 
basis.  

Therefore, as urinary incontinence, voiding dysfunction and 
obstructive voiding have not been shown to a level in excess 
of 20 percent under 38 C.F.R. §§  4.115a and 4.115b, a rating 
in excess of 20 percent is not warranted since May 5, 2005.  
The preponderance of the objective medical evidence of record 
is against the claim for a rating in excess of 20 percent 
from May 5, 2005 for the Veteran's service-connected 
urethritis.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

With respect to the increased rating claims, the Board has 
also considered the Veteran's statements that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability as it relates to his urethritis according to the 
appropriate diagnostic codes. 

On the other hand, such competent evidence-concerning the 
nature and extent of the Veteran's urethritis has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the cited examination reports and 
medical records) directly address the criteria under which 
this disability is evaluated.  As such, the Board finds these 
records to be more probative than the Veteran's subjective 
evidence of complaints of increased symptomatology.  See 
Cartright, 2 Vet. App. at 25.

Additionally, the Board also finds that there is no showing 
that, at any point during the appeal that the Veteran's 
service-connected urethritis have reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b) (2009).

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  

If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
116.

In this regard, the Board notes that the Veteran's urethritis 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the ratings 
assigned).  Although the record reflects that the Veteran's 
employment has been impaired by nonservice-connected 
disorders, the evidence does not show that his urethritis has 
resulted in marked interference with employment.  Notably, 
records from the Social Security Administration (SSA) show 
that, in a March 2003 administrative decision, the Veteran 
was found totally disabled due to severe depression, PTSD, 
epicondylitis, and intermittent lumbosacral strain.  He was 
found totally disabled since April 2001.   

There also is no evidence that, at any point during the 
appeal, the Veteran's urethritis has necessitated frequent 
periods of hospitalization or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Thun, 22 Vet. App. at 
115.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board finds that at no time since the Veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

An initial compensable rating prior to May 5, 2005 for a 
urinary disorder, characterized as urethritis, is denied.

A rating in excess of 20 percent since May 5, 2005 for a 
urinary disorder, characterized as urethritis is denied.


REMAND

The Veteran also seeks service connection for an acquired 
psychiatric disorder, including PTSD. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).

The record reflects that examiners have repeatedly diagnosed 
the Veteran with PTSD and he testified to participating in 
two VA in-patient PTSD programs.  The stressors he attributes 
his PTSD to include: 
*	a December 1969 incident in which the Veteran injured a 
Korean boy with a knife after the boy tried to steal the 
Veteran's wristwatch; 

*	an early 1970 incident in which the Veteran was involved 
in a firefight with North Vietnamese while attempting to 
conduct work on missiles placed in Laos; and

*	a mid (May) 1970 incident in Korea in which the Veteran 
was involved in a firefight at a location he called 
"Camp Red Cloud" with a small number of North Korean 
soldiers near the demilitarized zone (DMZ).

The Veteran's service records indicate, as he has asserted, 
that he was attached to the 30th Ordinance Company while in 
Korea from approximately April 1970 to September 1970.  
Moreover, he has also supplied a March 2003 report to 
Congress from the Congressional Research Service, North 
Korea: Chronology of Provocations,1950-2003, indicating that 
an incident similar to the one he described occurred in April 
1970.  It was noted that on April 19, 1970, 3 North Korean 
infiltrators were shot at south of the DMZ and 5 South Korean 
soldiers were wounded.  Therefore, an attempt must be made to 
corroborate this stressor event.  

The next question presented is whether a stressor such as 
reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA and non-VA medical records, including in January 2008, 
include diagnoses of PTSD.  As noted above, in March 2003, 
the SSA awarded the Veteran disability benefits, in part, due 
to PTSD.

Here, the record does not include a VA examination of either 
the Veteran's claimed PTSD, nor does it indicate that a PTSD 
diagnosis has been made pursuant to DSM-IV on the basis of a 
verified history of the Veteran's in-service stressors. See, 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the Veteran should 
be afforded a VA examination to determine the etiology of any 
such claimed disorder found to be present.  As well, the 
record reflects that the Veteran has also been diagnosed with 
a depressive disorder and service connection for depression 
was denied by the RO in a September 2004 rating decision.  
However, in light of Clemons v. Shinseki, 23 Vet. App. at 1, 
supra, the Board concludes that a VA examination is necessary 
to determine the etiology of any diagnosed psychiatric 
disorder found to be present.

Finally, the Veteran seeks service connection for a low back 
disorder.  In May 2002, during an orthopedic examination in 
conjunction with his Social Security Administration (SSA) 
disability claim, the Veteran said that he had back pain that 
began in 1967 while wrestling.  During his Board hearing, the 
Veteran testified that, while in the Pennsylvania National 
Guard from 1982 to 1988 (28h Infantry Division), he was on a 
tent team that erected and dismantled tents and that, in 1982 
while on active duty for training (ADUTRA), he initially 
experienced symtoms of low back pain (see hearing transcript 
at page 22).  He said he was treated by a private physician 
at Berks Family Care in Pottstown, Pennsylvania.  Although 
radiographic imaging has largely been negative for any 
chronic disorder, his back pain has been diagnosed as a 
lumbar strain and degenerative changes were observed.  
Moreover, the Veteran has repeatedly mentioned radiating 
pain.  Further development is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ADUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INADUTRA).  38 U.S.C.A. §§ 101(24), 1100, 1131 (West 2002 & 
Supp. 2009).  Thus, further development is warranted into the 
Veteran's claim of a low back disorder incurred during active 
duty, ADUTRA, or INADTURA

Along with his 1982 treatment for his back at the Berks 
Family Care Clinic in Pottstown, Pennsylvania, the Veteran 
also reported VA medical treatment for PTSD, including recent 
2009 in-patient treatment at the VA medical facility in 
Coatesville and in-patient PTSD treatment during early 2007 
at the VA medical facility in Montrose, New York.  These 
records and any additional records should be obtained.

Finally, the Veteran served in the Pennsylvania Army National 
Guard from February to July 1982, then apparently until some 
time in 1988, after which he apparently enlisted in the Army 
Reserve in approximately May 1988, although there are no 
service department records verifying his Reserve service.  
While service treatment records reflect his examination for 
enlistment into the Reserve in May 1988, and subsequent 
service examinations are dated through April 1998, there does 
not appear to have been any attempt to verify the Veteran's 
periods of active and inactive duty for training.  Further 
development is warranted.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.	Obtain all additional records regarding 
the Veteran's treatment at the Berks 
Family Care Clinic located at 1008 Ben 
Franklin Highway, Douglassville, PA, 
19158, for the period from 1982 to the 
present.  If no records are available, 
a negative response should be included 
in the claims file. 

2.	Obtain all VA medical records regarding 
the Veteran's treatment at the VA 
medical centers in Coatesville and 
Philadelphia, Pennsylvania, for the 
period from April 2007, to specifically 
to include 2009 inpatient treatment for 
PTSD at the Coatesville medical 
facility, and all medical records from 
the VA medical facility in Montrose, 
New York, for the period from February 
2008 to the present, and including 2007 
in-patient PTSD treatment records.

3.	The RO/AMC should contact the United 
States Army Reserve, the Pennsylvania 
Army National Guard, and any other 
appropriate state and Federal office, 
and request the specific dates-not 
retirement points-for all the 
appellant's periods of active and 
inactive duty for training from 1982 to 
1988 (in the National Guard) and from 
1988 to the present in the Reserve).

4.	Prepare a summary of the Veteran's 
alleged service stressors for his 
active service. This summary and a copy 
of the Veteran's DD Form 214 and other 
service personnel records should be 
sent to the U.S. Army and Joint 
Services Records Research Center.  The 
JSRRC should be asked to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors, particularly with respect to 
his contention of (a) participation in 
an April 1970 incident at the DMZ 
involving North Korean infiltrators; 
(b) exposure to rocket and mortar 
attack at Camp Red Cloud, Korea, in 
approximately May 1970; and (c) 
involvement in a fire fight with North 
Vietnamese while attempting to conduct 
work on missiles placed in Laos in 
early 1970.  The RO should request a 
search of the unit history for the 30th 
Ordinance Company for the periods of 
January and February 1970 and April to 
May 1970.  The JSRRC should be 
specifically asked to provide any 
information available related to any 
incidents near the Korean DMZ in early 
1970 or in April or May 1970 and 
whether the Veteran's unit was involved 
in them.  Copies of unit histories 
should be provided, if available.  If 
the stressor cannot be verified the 
JSRRC should so state in writing.

5.	After the above has been accomplished, 
then the RO/AMC should schedule the 
Veteran for examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  All indicated tests and 
studies must be performed, any 
indicated consultations must be 
scheduled, and all clinical findings 
should be reported in detail.

a.	The examiner should be advised 
that the Veteran maintains that 
his stressful service-related 
events include that, while in 
service, he injured a Korean boy 
with who tied to steal his watch, 
and exposure to rocket and mortar 
fire in Laos and along the DMZ in 
mid-1970.

b.		The examiner should elicit as much 
detail as possible from the 
Veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the Veteran's 
exposure thereto, the examiner 
should consider the Veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d.	If the Veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 
The examiner is particularly 
requested to reconcile the 
Veteran's other psychiatric 
diagnoses, e.g., dysthymia.

e.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
Veteran's medical history.  The 
examination report is to reflect 
if the examiner reviewed the 
Veteran's medical records.  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

6.	Then the Veteran should be scheduled 
for VA examination to determine the 
etiology of any low back disorder found 
to be present.  A complete history of 
the claimed disorder should be obtained 
from the Veteran.  The Veteran's claims 
files should be provided for the 
examiner's review.  Prior to the 
examination, the examiner should review 
the claims folder, including the 
appellant's service medical records.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  The examining 
physician is requested to address the 
following matters:

a.	Does the appellant currently have 
a disorder manifested by low back 
pain?

b.	Taking into consideration the 
evidence incorporated in the 
service medical records when was 
the disability (or disabilities) 
started?

c.	If any disability was incurred 
before September 1968, or before 
February 1982, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's 
period of military duty, namely 
from September 1968 to July 1971, 
from February to July 1982, or 
during a period of ADUTRA?

d.	If any diagnosed disability was 
incurred after September 1968 or 
after July 1982, the examiner is 
requested to provide an opinion 
concerning the etiology of low 
back disorder found to be present, 
to include whether it is at least 
as likely as not (i.e., to at 
least a 50- 50 degree of 
probability) that any currently 
diagnosed low back disorder were 
caused by a period of active duty, 
or active or inactive duty for 
training, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  All opinions 
provided by the examiner should be 
supported by a thorough discussion 
of the reasoning and basis for his 
or her opinion.  

e.	If the examiner is unable to 
render such an opinion, the 
examiner should explain why such 
an opinion cannot be provided.  

7.	Following the completion of the above, 
the issues of entitlement to service 
connection for a low back disorder and 
an acquired psychiatric disorder, 
including PTSD, should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


